DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 9/30/2019 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 11-13, 15, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blanckaert et al (US 2017/0096889; hereinafter “Blanckaert”) in view of Gao et al (US 2015/0233792; hereinafter “Gao”).
Regarding claim 1: Blanckaert teaches a method of drilling a hydrocarbon well (Fig. 1-2, 6-7; ¶23-24, 28-29), the method comprising: conducting a hydrocarbon well drilling operation comprising a drill bit boring a wellbore in a subsurface formation (see element 54 in Fig. 1); collecting drilling operation data, the drilling operation data comprising characteristics of the hydrocarbon well drilling operation sensed by drilling sensors over a timespan (for example, element 215 in Fig. 3; ¶79; also inclination and azimuth measurements; ¶81); determining, based on the drilling operation data, drilling operation conditions, the drilling operation conditions comprising conditions of the hydrocarbon well drilling operation for instants of time within the timespan (instant in time, the x-axis can detect conditions such as kicks, etc.; ¶80); determining, based on application of the drilling operation conditions to a well decision tree for identifying classifications of the hydrocarbon well drilling operation, preliminary operation classifications, the preliminary operation classifications identifying a preliminary classification of the hydrocarbon well drilling operation for respective instants of time within the timespan (obtaining segmentations of data streams in Fig. 6, ¶99-100; and see the tree data structure in Fig. 7 where the segmentations of data are considered different classifications); determining, based on the series of operation classifications for the hydrocarbon well drilling operation, a change of operation classifications within the series of operation classifications for the hydrocarbon well drilling operation (element 907 in Fig. 8; ¶99-100; defined as obtaining segmentations of data streams that may include changepoints, being the change in classification); conducting, in response to determining the change of operation classifications, a change point detection operation to identify a time of the change of operation classifications (element 901 in Fig. 8; ¶95-96; changepoint times and probability); generating drilling operation characteristic data indicating the time of the change of operation classifications (¶110-111; element 911 in element 901 in Fig. 8; produce segmentations of data and models associated with the segments, which then are fed into a calculation module in the changepoint detector); and conducting the hydrocarbon well drilling operation in accordance with the time of the change of operation classifications (element 903 in Fig. 8; ¶110-111; a recommended action/change in drilling based on result from the changepoint detector).
Additionally, Blanckaert teaches:
determining a series of operation classifications for the hydrocarbon well drilling operation, each of the operation classifications indicating a determined classification for a respective instant of time within the timespan (see nodes represented as element 803 in Fig. 7; ¶98, 106-108 and 111).
Blanckaert does not explicitly teach:
determining, based on application of a majority voting operation to the preliminary operation classifications, a series of operation classifications for the hydrocarbon well drilling operation, each of the operation classifications indicating a determined classification for a respective instant of time within the timespan.
Gao teaches:
a majority voting operation (¶76; majority vote to determine a classification in classifying an object based on k-nearest distances in the feature space of the training sets/data).
Thus, Blanckaert uses a weighting technique in determining how good a fit each segmentation of data (or as the Examiner equates to the classifications in the claim language) is to the probability of some condition (see ¶108), with node/element 1010 appearing to have the highest weight in Figure 7. Gao use a majority voting operation in determining classifications, which the Examiner interprets as a histogram or weighting technique similarly to that as used in Blanckaert. A person of ordinary skill in the art before the effective filing date would recognize the benefit of explicitly using a majority voting operation as in Gao in place of the weighting technique being performed in Blanckaert.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Gao with the invention of Blanckaert in order to determine the classification and probability that a condition has or has not occurred.

Blanckaert teaches:
Regarding claim 2:  wherein the drilling operation data comprises drilling data records, and wherein each drilling data record is associated with an instant of time of the instants of time and comprises a timestamp corresponding to the instant of time and drilling characteristics corresponding to the instant of time (see element 215 in Fig. 3).


Regarding claim 4: wherein a drilling operation condition for a given instant of time is determined based on comparison of a first set of sensed characteristics within a first time segment preceding the given instant of time to a second set of sensed characteristics within a second time segment following the given instant of time (¶130; comparisons between segments of data).
Regarding claim 8: wherein the change of operation classifications within the series of operation classifications comprises a change in classifications for consecutive operation classifications of the series of operation classifications (for example, elements 405 and 407 being multiple changepoints in Fig. 9A; ¶113).
Regarding claim 11: wherein conducting the hydrocarbon well drilling operation in accordance with the time of the change of operation classifications comprises: identifying drilling operation parameters based on the time of the change of operation classifications (¶154-156; parameters based on segmentation model and element 901 in Fig. 8); and conducting the drilling operation in accordance with the drilling operation parameters (element 903 in Fig. 8; ¶110-111; a recommended action/change in drilling based on result from the changepoint detector).

Regarding claim 12: Blanckaert teaches a hydrocarbon well drilling system (Fig. 1-2, 6-7; ¶23-24, 28-29), comprising: a drilling system configured to conduct a hydrocarbon well drilling operation comprising a drill bit boring a wellbore in a subsurface formation (see element 54 in Fig. 1), and comprising drilling sensors (elements 92, 94, 95 in Fig. 1; ¶69); a well control system (element 903 in Fig. 8) configured to perform the following operations: collecting drilling operation data, the drilling operation data comprising characteristics of the hydrocarbon well drilling operation sensed by the drilling sensors over a timespan (for example, element 215 in Fig. 3; ¶79; also inclination and azimuth measurements; ¶81); determining, based on the drilling operation data, drilling operation conditions, the drilling operation conditions comprising conditions of the hydrocarbon well drilling operation for instants of time within the timespan (instant in time, the x-axis can detect conditions such as kicks, etc.; ¶80); determining, based on application of the drilling operation conditions to a well decision tree for identifying classifications of the hydrocarbon well drilling operation, preliminary operation classifications, the preliminary operation classifications identifying a preliminary classification of the hydrocarbon well drilling operation for respective instants of time within the timespan (obtaining segmentations of data streams in Fig. 6, ¶99-100; and see the tree data structure in Fig. 7 where the segmentations of data are considered different classifications); determining, based on the series of operation classifications for the hydrocarbon well drilling operation, a change of operation classifications within the series of operation classifications for the hydrocarbon well drilling operation (element 907 in Fig. 8; ¶99-100; defined as obtaining segmentations of data streams that may include changepoints, being the change in classification); conducting, in response to determining the change of operation classifications, a change point detection operation to identify a time of the change of operation classifications (element 901 in Fig. 8; ¶95-96; changepoint times and probability); generating drilling operation characteristic data indicating the time of the change of operation classifications (¶110-111; element 911 in element 901 in Fig. 8; produce segmentations of data and models associated with the segments, which then are fed into a calculation module in the changepoint detector); and controlling the drilling system to conduct the hydrocarbon well drilling operation in accordance with the time of the change of operation classifications (element 903 in Fig. 8; ¶110-111; a recommended action/change in drilling based on result from the changepoint detector).
Additionally, Blanckaert teaches:
determining a series of operation classifications for the hydrocarbon well drilling operation, each of the operation classifications indicating a determined classification for a respective instant of time within the timespan (see nodes represented as element 803 in Fig. 7; ¶98, 106-108 and 111).
Blanckaert does not explicitly teach:
determining, based on application of a majority voting operation to the preliminary operation classifications, a series of operation classifications for the hydrocarbon well drilling operation, each of the operation classifications indicating a determined classification for a respective instant of time within the timespan.
Gao teaches:
a majority voting operation (¶76; majority vote to determine a classification in classifying an object based on k-nearest distances in the feature space of the training sets/data).
Thus, Blanckaert uses a weighting technique in determining how good a fit each segmentation of data (or as the Examiner equates to the classifications in the claim language) is to the probability of some condition (see ¶108), with node/element 1010 appearing to have the highest weight in Figure 7. Gao use a majority voting operation in determining classifications, which the Examiner interprets as a histogram or weighting technique similarly to that as used in Blanckaert. A person of ordinary skill in the art before the effective filing date would recognize the benefit of explicitly using a majority voting operation as in Gao in place of the weighting technique being performed in Blanckaert.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Gao with the invention of Blanckaert in order to determine the classification and probability that a condition has or has not occurred.

Blanckaert teaches:
Regarding claim 13: wherein the drilling operation data comprises drilling data records, and wherein each drilling data record is associated with an instant of time of the instants of time and comprises a timestamp corresponding to the instant of time and drilling characteristics corresponding to the instant of time (see element 215 in Fig. 3).



Regarding claim 15: wherein a drilling operation condition for a given instant of time is determined based on comparison of a first set of sensed characteristics within a first time segment preceding the given instant of time to a second set of sensed characteristics within a second time segment following the given instant of time (¶130; comparisons between segments of data).
Regarding claim 19: wherein the change of operation classifications within the series of operation classifications comprises a change in classifications for consecutive operation classifications of the series of operation classifications (for example, elements 405 and 407 being multiple changepoints in Fig. 9A; ¶113).
Regarding claim 22: wherein controlling the drilling system to conduct the hydrocarbon well drilling operation in accordance with the time of the change of operation classifications comprises: identifying drilling operation parameters based on the time of the change of operation classifications (¶154-156; parameters based on segmentation model and element 901 in Fig. 8); and controlling the drilling system to conduct the drilling operation in accordance with the drilling operation parameters (element 903 in Fig. 8; ¶110-111; a recommended action/change in drilling based on result from the changepoint detector).

Regarding claim 23: Blanckaert teaches a non-transitory computer readable storage medium comprising program instructions stored thereon that are executable by a processor to perform the following operations for drilling a hydrocarbon well (Fig. 1-2, 6-7; ¶23-24, 28-29): collecting drilling operation data for a hydrocarbon well drilling operation comprising a drill bit boring a wellbore in a subsurface formation, the drilling operation data comprising characteristics of the hydrocarbon well drilling operation sensed by drilling sensors over a timespan (for example, element 215 in Fig. 3; ¶79; also inclination and azimuth measurements; ¶81); determining, based on the drilling operation data, drilling operation conditions, the drilling operation conditions comprising conditions of the hydrocarbon well drilling operation for instants of time within the timespan (instant in time, the x-axis can detect conditions such as kicks, etc.; ¶80); determining, based on application of the drilling operation conditions to a well decision tree for identifying classifications of the hydrocarbon well drilling operation, preliminary operation classifications, the preliminary operation classifications identifying a preliminary classification of the hydrocarbon well drilling operation for respective instants of time within the timespan (obtaining segmentations of data streams in Fig. 6, ¶99-100; and see the tree data structure in Fig. 7 where the segmentations of data are considered different classifications); determining, based on the series of operation classifications for the hydrocarbon well drilling operation, a change of operation classifications within the series of operation classifications for the hydrocarbon well drilling operation (element 907 in Fig. 8; ¶99-100; defined as obtaining segmentations of data streams that may include changepoints, being the change in classification); conducting, in response to determining the change of operation classifications, a change point detection operation to identify a time of the change of operation classifications (element 901 in Fig. 8; ¶95-96; changepoint times and probability); generating drilling operation characteristic data indicating the time of the change of operation classifications (¶110-111; element 911 in element 901 in Fig. 8; produce segmentations of data and models associated with the segments, which then are fed into a calculation module in the changepoint detector); and controlling a drilling system to conduct the hydrocarbon well drilling operation in accordance with the time of the change of operation classifications (element 903 in Fig. 8; ¶110-111; a recommended action/change in drilling based on result from the changepoint detector).
Additionally, Blanckaert teaches:
determining a series of operation classifications for the hydrocarbon well drilling operation, each of the operation classifications indicating a determined classification for a respective instant of time within the timespan (see nodes represented as element 803 in Fig. 7; ¶98, 106-108 and 111).
Blanckaert does not explicitly teach:
determining, based on application of a majority voting operation to the preliminary operation classifications, a series of operation classifications for the hydrocarbon well drilling operation, each of the operation classifications indicating a determined classification for a respective instant of time within the timespan.
Gao teaches:
a majority voting operation (¶76; majority vote to determine a classification in classifying an object based on k-nearest distances in the feature space of the training sets/data).
Thus, Blanckaert uses a weighting technique in determining how good a fit each segmentation of data (or as the Examiner equates to the classifications in the claim language) is to the probability of some condition (see ¶108), with node/element 1010 appearing to have the highest weight in Figure 7. Gao use a majority voting operation in determining classifications, which the Examiner interprets as a histogram or weighting technique similarly to that as used in Blanckaert. A person of ordinary skill in the art before the effective filing date would recognize the benefit of explicitly using a majority voting operation as in Gao in place of the weighting technique being performed in Blanckaert.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Gao with the invention of Blanckaert in order to determine the classification and probability that a condition has or has not occurred.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blanckaert et al (US 2017/0096889; hereinafter “Blanckaert”) in view of Gao et al (US 2015/0233792; hereinafter “Gao”) in view of Official Notice.
	Regarding claims 3 and 14, Blanckaert teaches wherein the drilling characteristics include a mud flow rate, a hook load, a bit depth, a rotational speed of the drill string, and a weight on bit (¶69, hook load; ¶81, drilling-rotational-speed and weight-on-bit; ¶159, mud flow rate; ¶86; bit depth).
	Blanckaert does not explicitly teach:
	a hook height and a hole depth.
	Official Notice is given that hook height and hole depth are well known drilling characteristics. 
	Hook height and hole depth are common characteristics using sensor such as the various sensors to measure the drilling equipment and where the drill bit is in the hole in ¶69 in Blanckaert. It would have been obvious to one of ordinary skill to provide a hook height and a hole depth in the system of Blanckaert in order to account and take into consideration these characteristics in making well drilling decisions.


Examiner’s Note
Claims 5 and 16 recite limitations as currently claimed which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: wherein the first set of sensed characteristics comprises bit depths for the first time segment, the second set of sensed characteristics comprise bit depths for the second time segment, and the drilling operation conditions comprise: a bit plus condition that indicates whether a bit depth value for the given instant of time is greater than a minimum bit depth of the bit depths for the first time segment and is less than a maximum bit depth of the bit depths for the second time segment; and a bit minus condition that indicates whether the bit depth value for the given instant of time is less than a maximum bit depth of the bit depths for the first time segment and is greater than a minimum bit depth of the bit depths for the second time segment. Claims 6 and 17 are dependent on claims 5 and 16 respectively. 
Claims 7 and 18 recite limitations as currently claimed which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: wherein the majority voting operation comprises: for each of a series of time segments within the timespan: determining a preliminary operation classification having the highest frequency within the time segment; and associating the preliminary operation classification determined as the operation classification for the time segment, wherein the series of operation classifications for the hydrocarbon well drilling operation comprises the operation classifications for the time segment.
Claims 9 and 20 recites limitations as currently claimed which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: wherein the change point detection operation comprises, for each position of a sliding window of time across a candidate timespan containing a time associated with the change of operation classifications within the series of operation classifications: determining a first frequency of classifications in a first sub-window within the sliding window, the first sub-window comprising a first portion of the sliding window associated with a first time segment; determining a second frequency of classifications in a second sub-window within the sliding window, the second sub-window comprising a second portion of the sliding window associated with a second time segment adjacent the first time segment; and determining a classification divergence comprising a divergence between the first frequency of classifications in the first sub-window and the second frequency of classifications in the second sub-window, wherein the change point comprises an instant of time associated with the highest classification divergence of the classification divergences determined for the positions of the sliding window across the candidate timespan.
Claims 10 and 21 recites limitations as currently claimed which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: wherein the drilling operation characteristic data comprises operation records that each comprise an operation type, a start time, a stop time, a start bit depth, a start hole depth, a stop bit depth, and a stop hole depth, wherein one of the operation records comprises an operation type comprising a first classification and a stop time associated with the time of change, and a next of the operation records of the records comprises an operation type comprising a second classification and a start time associated with the time of change, and wherein the first classification is different from the second classification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maidla et al (US 2018/0096277) teaches a method for evaluating drilling unit performance includes automatically identifying at least one operating state of a drilling unit during operations thereof that is independent of conditions in a wellbore…wherein start times and stop times of the at least one operating state are determined…the automatically identifying and determining start and stop times are performed by comparing at least one drilling unit operating parameter measurement to a set of stored measurements corresponding to the operating state. And Toti et al (US 2016/0356144) teaches a real-time performance analyzer for drilling operations…to determine at least one of a frequency and a duration of use for each of the combinations of drilling parameter values in the data set, and for at least some of the combinations of drilling parameter values, display a contour map identifying the combinations of drilling parameter values, the operating condition values corresponding to the combinations of drilling parameter values, and at least one of the frequency and the duration of use for at least some of the combinations of drilling parameter value.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                                        

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864